By the Court.
The liability of a surviving surety is not discharged by mere delay on the part of the creditor to prosecute his suit against the estate of the principal debtor within the time prescribed in section SC or in section CIII of the administration act. Nor does it make any difference, in this respect, that the original undertaking of the parties was by a joint promise. By the rule of the common law, upon, the death of the principal, the surety becomes liable, as survivor, for the payment of the whole of the joint debt; and, as between the surety and the creditor, it is the duty of the former to pay the claim, without suit. So long, therefore, as the right of the surety to immediate reimbursement from the estate of his principal is not impaired by the act of the creditor, his obligation to pay the •debt is unimpaired by lapse of time, until the bar of the general statute of limitations becomes a defense to an action upon the undertaking of the surety. Camp v. Bostwick, 20 Ohio St. 337; 13 Ohio, 84.

Motion overruled.